Citation Nr: 1513984	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease, status post angioplasty (CAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for CAD and assigned a 10 percent rating effective July 29, 2002 and a 30 percent rating as of June 25, 2008.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Houston, Texas.

The Veteran and his wife testified before the undersigned at a Board videoconference hearing in November 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the November 2014 Board videoconference, the Veteran reported that his CAD had worsened since his last VA examination.  A review of the claims file indicates that the Veteran's last VA examination for his service-connected CAD was in May 2010.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A review of the July 2011 rating decision indicates that the Veteran had a VA examination in June 2011; however, the examination report has not been associated with the claims file.  Additionally, during the November 2014 videoconference hearing, the appellant stated that he received VA treatment for his service-connected CAD every 3 to 6 months.  The most recent VA treatment records associated with the claims file are dated in April 2011.  Outstanding treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's CAD.

2. Schedule the Veteran for a VA cardiology examination to determine the current severity of his CAD.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

Exercise stress testing should be conducted.  The examiner must indicate whether dyspnea, fatigue, angina, dizziness, or syncope are produced at workloads of (1) three or less METs, (2) greater than three, but less than five METs, (3) greater than five, but less than seven METs, (4) greater than seven, but less than ten METs, or (5) greater than ten METs. 

If a laboratory determination of METs by exercise stress testing cannot be done for medical reasons, the examiner should provide an estimate of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The examiner also should indicate whether the Veteran's CAD requires continuous medication; whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; whether there is evidence of chronic congestive heart failure; whether there is evidence of acute congestive heart failure within the last year and, if so, whether there was more than one episode; and whether there is any left ventricular

2. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




